Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 8/5/2022 has been entered.  All previous objections have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 13, line 2, recites “a first body portion” which was previously recited in claim 12, causing some confusion as to whether another first body portion exists.  Examiner requests clarification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11, 20-23 and 25 and  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duppert (US20100092320).
Claim 1:  Duppert discloses a compressor comprising a shell assembly (Figs. 1-19) defining a chamber (note chamber space within 10) and a shell opening (note opening through outermost wall at 358 and at 318); a compression mechanism (110/112/114/118/46) disposed within the chamber of the shell assembly; and a suction fitting (312/316) attached to the shell assembly and extending through the shell opening (Fig. 11), the suction fitting including a portion (316) extending into the chamber of the shell assembly, the portion of the suction fitting defining first and second openings (note screen 346 with its plurality of openings), wherein the suction fitting directs working fluid through the first opening towards the compression mechanism (Fig. 1, note screen opening towards 110; Fig. 17, note screen opening upon 392 directed upwards, note opening within 390, also note large opening made by 394) and the suction fitting directs working fluid through the second opening (Fig. 1, note screen opening away 110; Fig. 17, note screen opening upon 392 directed downwards) away from the compression mechanism, and wherein the portion of the suction fitting is sized and shaped such that the portion of the suction fitting can be inserted through the shell opening with the portion attached to the rest of the suction fitting (Fig. 11).
Claim 2:  Duppert further discloses that the suction fitting has an axial end wall (Fig. 17, note 394) that defines the first opening (note opening within 390 or the mesh opening at 388 adjacently arranged to 394) at an axial end of the suction fitting.
Claim 3:  Duppert further discloses a motor (50/52) disposed within the chamber and driving the compression mechanism, and wherein the suction fitting directs working fluid through the second opening towards the motor (see Fig. 4).
Claim 4:  Duppert further discloses that the suction fitting includes an axial end wall (Fig. 17, note end wall 394), and wherein the axial end wall deflects working fluid flowing through the suction fitting towards the first and second openings (Examiner notes that fluid passing adjacent with 394 will be directed/deflected out through openings in 392 and 390).
Claim 5:  Duppert further discloses that the first and second openings are formed between axial ends of the suction fitting (see Fig. 17).
Claim 6:  Duppert further discloses that the first and second openings extend radially through an inner diametrical surface of the suction fitting (Fig. 17, Examiner noting the exterior surface of the filter screen 388) and an outer diametrical surface of the suction fitting (Fig. 17, Examiner noting the interior surface of the filter screen 388).  
Claim 7:  Duppert further discloses that the first opening (Figs. 17-18, Examiner can choose the large opening bordered by 394) has a larger area than the second opening (Examiner can choose one of the small filter openings in screen 388) such that a greater volume of working fluid flowing through the suction fitting flows out of the first opening than the second opening (Figs. 17-18).
Claim 8:  Duppert further discloses that the first opening is a first elongated slot (see Fig. 12, note elongated horizontal slot openings in screen at 346 near the top) and the second opening is a second elongated slot (see Fig. 12, note elongated horizontal slot openings in screen at 346 near the bottom), and wherein the first and second elongated slots extend radially through an inner diametrical surface of the suction fitting and an outer diametrical surface of the suction fitting (Examiner notes that the slot openings pass through an inner surface of the screen to the outer surface of the screen).
Claim 9:  Duppert further discloses that the second elongated slot has a larger area than the first elongated slot (Fig. 12, Examiner notes that the second slot can be chosen on the lower portion of 346 to have a larger area than a first slot chosen on an upper portion of 346).  
Claim 10:  Duppert further discloses that the first and second elongated slots are arcuate (Fig. 12, note rounded profiles of 346).  
Claim 11:  Duppert further discloses that a base plate (note ring-shaped plate 348) is attached to an axial end of the suction fitting and cooperates with the suction fitting to define the first and second elongated slots (Fig. 14, Examiner notes note how edge of 348 makes up the end border of the screen slots of 346), wherein the base plate deflects (Examiner notes how 348 will constrain/direct the working fluid towards and through 346) working fluid flowing through the suction fitting towards the first and second elongated slots (see Figs. 12, 14).
Claim 20:  Duppert discloses a compressor comprising a shell assembly (Figs. 1-19) defining a chamber (note chamber space within 10) and a shell opening (note opening through outermost wall at 358 and at 318); a compression mechanism (110/112/114/118/46) disposed within the chamber of the shell assembly; and a suction fitting (312/316) attached to the shell assembly and extending through the shell opening (Fig. 11), the suction fittinq includinq a portion (316) extending into the chamber of the shell assembly, the portion of the suction fitting defining an opening (Fig. 17, note opening inside 394) and including an axial end wall (394), wherein the suction fitting directs working fluid through the opening towards the compression mechanism (see Fig. 1), and wherein the portion of the suction fitting is sized and shaped such that the portion of the suction fitting can be inserted through the shell opening with the portion attached to the rest of the suction fitting (Fig. 11).
Claim 21:  Duppert further discloses that the opening is formed at an axial end of the suction fitting (Fig. 17).
Claim 22:  Duppert further discloses that the axial end wall deflects working fluid flowing through the suction fitting towards the opening (Examiner notes how 394 will constrain/direct the working fluid towards and through 394).  
Claim 23:  Duppert further discloses that the axial end wall is flat (note flat end of 394) and has a diameter that is no larger than a diameter of the shell opening (see Figs. 11 and 17, Examiner noting that element 394 will be smaller than the shell opening).
Claim 25:  Duppert further discloses that the axial end wall is flat (note flat end of 394) and has a diameter that is no larger than a diameter of the shell opening (see Figs. 11 and 17, Examiner noting that element 394 will be smaller than the shell opening).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duppert (US20100092320).
Claims 24 and 26:  Duppert discloses the previous limitations but is not explicit about the suction fitting being a one-piece unitary body; however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the suction fitting into a unitary body, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: regarding claim 12, the prior art of record discloses or reasonably teaches in combination a compressor comprising a shell assembly defining a chamber; a compression mechanism disposed within the chamber of the shell assembly and including a suction inlet; a motor disposed within the chamber and driving the compression mechanism; and a suction fitting assembly including a suction fitting and a deflector, the suction fitting attached to the shell assembly and extending at least partially into the chamber, the deflector is attached to the suction fitting, wherein a first portion of working fluid exiting the suction fitting flows to the suction inlet of the compression mechanism and a second portion of working fluid exiting the suction fitting is directed toward the motor via the deflector, wherein the deflector includes a first body portion and a second body portion extending from the first body portion, and wherein the first body portion defines a channel that directs the second portion of working fluid flowing therethrough toward the motor; however, the prior art of record does not further disclose or reasonably teach in combination that the deflector includes a plurality of resiliently flexible members extending from the second body portion, and wherein the plurality of resiliently flexible members snap into engagement with the suction fitting, and wherein the deflector includes tabs that extends outwardly from ends of the first body portion, and wherein the tabs contact the shell assembly to bias the deflector against the suction fitting.  
Claims 13-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  Examiner is newly relying upon Duppert to read upon the new claim limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815. The examiner can normally be reached Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHAN C ZOLLINGER/           Primary Examiner, Art Unit 3746